Case 2:20-cv-12780-SFC-DRG ECF No. 31, PageID.267 Filed 08/17/21 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

Douglas Molinar and Brenda Molinar,

       Plaintiffs,

v.                                                   Case No. 20-12780

MTD Products, Inc.,                                  Sean F. Cox
                                                     United States District Court Judge
      Defendant.
_____________________________________/

                               ORDER DENYING
                       DEFENDANT’S MOTION TO RECONSIDER

       Plaintiffs, a married couple, filed this suit alleging that Plaintiff Douglas Molinar was

injured while using a snow thrower that was manufactured by Defendant. Plaintiffs’ Second

Amended Complaint (ECF No. 10) is the operative complaint in this case and it includes the

following six counts: 1) “Negligence and Gross Negligence” (Count I); 2) “Strict Products

Liability” (Count II); 3) “Breach of Express Warranty” (Count III); 4) “Breach of Implied

Warranty of Merchantability” (Count IV); 5) “Violation of Michigan Consumer Protection Act”

(Count V); and 6) “Loss of Consortium” (Count VI).

       On March 4, 2021, Defendant filed a “Motion for Summary Judgment Based on Statute

of Repose.” (ECF No. 18).

       In an Opinion and Order issued on July 9, 2021, this Court granted the motion in part and

denied it in part. (ECF No. 26). In it, this Court explained that, “before addressing Defendant’s

primary argument, that Plaintiff’s common-law claims are untimely under Ohio’s statute of

repose, the Court must conduct a choice-of-law analysis and decide if Michigan or Ohio’s law


                                                 1
Case 2:20-cv-12780-SFC-DRG ECF No. 31, PageID.268 Filed 08/17/21 Page 2 of 4




applies to those claims.” (Id. at 1). After having conducted that choice-of-law analysis, this

Court concluded that “Michigan, not Ohio, law applies under a balancing of the states’

respective interests. That is because Ohio’s interest does not outweigh Michigan’s competing

interest in protecting its residents from injury and providing just compensation to its citizens.”

(Id. at 1). Thus, the portion of Defendant’s motion that sought summary judgment in

Defendant’s favor as to Counts I through IV, and Count VI, was denied.       As to Defendant’s

challenge to Plaintiffs’ Count V, brought under Michigan’s Consumer Protection Act, however,

this Court dismissed that count as untimely because this action was brought more than six years

after the alleged omission by Defendant. (Id. at 2).

       On July 21, 2021, Defendant filed a “Motion to Reconsider and Certify Question for

Interlocutory Appeal.” (ECF No. 27).

       Local Rule 7.1(h) governs motions for reconsideration and provides that no response to a

motion for reconsideration, and no oral argument on the motion, are allowed unless the district

court orders otherwise. L.R. 7.1(h)(2). The rule further specifies the grounds for granting a

motion for reconsideration:

       (3) Grounds. Generally, and without restricting the court’s discretion, the court
       will not grant motions for rehearing or reconsideration that merely present the
       same issues ruled upon by the court, either expressly or by reasonable
       implication. The movant must not only demonstrate a palpable defect by which
       the court and the parties and other persons entitled to be heard on the motion have
       been misled but also show that correcting the defect will result in a different
       disposition of the case.

See Eastern District of Michigan Local Rule 7.1(h)(3).

       Despite its title, Defendant’s motion does not actually ask this Court to reconsider any of

the rulings it made in its summary judgment opinion. Rather, it presents an entirely new issue –


                                                  2
Case 2:20-cv-12780-SFC-DRG ECF No. 31, PageID.269 Filed 08/17/21 Page 3 of 4




whether this Court should certify an interlocutory appeal in this case pursuant to 28 U.S.C. §

1292(b).

        As such, this Court issued an order allowing Plaintiff to file a response to the motion.

Plaintiff has since filed a brief in opposition to the motion. The matter is ripe for a decision by

the Court and the Court concludes that a hearing is not warranted.

        “Review under § 1292(b) is granted sparingly and only in exceptional cases.” In re City

of Memphis , 293 F.3d 345, 350 (6th Cir. 2002).

        A “district court may certify an order for interlocutory appeal if it is ‘of the opinion’ that

three conditions exist:” 1) the “order involves a controlling question of law,” 2)” as to which

there is substantial ground for difference of opinion,” and 3) “that an immediate appeal from the

order may materially advance the ultimate termination of the litigation.” In re Trump, 874 F.3d

948, 951 (6th Cir. 2017); 28 U.S.C. § 1292(b).

        The second factor is whether “there is substantial ground for difference of opinion” in the

question that defendant wants certified for appeal. Substantial ground for a difference of opinion

on the issues raised by an interlocutory order exists where: 1) the question is difficult, novel and

either a question on which there is little precedent or one whose correct resolution is not

substantially guided by previous decisions; 2) the question is difficult and of first impression; 3)

a difference of opinion exists within the controlling circuit; or 4) the circuits are split on the

question. Newsome v. Young Supply Co., 873 F.Supp.2d 872, 876-77 (E.D. Mich. 2012)

(citations omitted).

        In this case, the underlying legal issue (this Court’s choice-of-law determination) is not

difficult, novel, or an issue of first impression. And this is not a situation wherein a difference of


                                                   3
Case 2:20-cv-12780-SFC-DRG ECF No. 31, PageID.270 Filed 08/17/21 Page 4 of 4




opinion exists within the Sixth Circuit or there is a circuit split. As such, this Court concludes

that this is not one of those relatively rare situations where an interlocutory appeal under §

1292(b) is warranted.

       Accordingly, IT IS ORDERED that Defendant’s Motion to Reconsider is DENIED.

       IT IS SO ORDERED.

                                              s/Sean F. Cox
                                              Sean F. Cox
                                              United States District Judge

Dated: August 17, 2021




                                                  4
